SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

493
CAF 12-00777
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF LESTARIYAH A.
-------------------------------------------
MONROE COUNTY DEPARTMENT OF HUMAN SERVICES,                      ORDER
PETITIONER-RESPONDENT;

DEMETRIUS L., RESPONDENT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (TIMOTHY S. DAVIS OF
COUNSEL), FOR RESPONDENT-APPELLANT.

WILLIAM K. TAYLOR, COUNTY ATTORNEY, ROCHESTER (CAROL L. EISENMAN OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Monroe County (John B.
Gallagher, Jr., J.), entered April 17, 2012 in a proceeding pursuant
to Social Services Law § 384-b. The order denied respondent’s request
for posttermination contact with the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs (see Matter of Elsa R. [Gloria R.],
101 AD3d 1688, 1688-1689).




Entered:    April 26, 2013                      Frances E. Cafarell
                                                Clerk of the Court